Citation Nr: 0824116	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  00-20 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
wrist disorder (right distal radius fracture with avulsion of 
ulnar styloid, postoperative, with traumatic arthritis).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel
INTRODUCTION

The veteran served on active duty from May 1976 to November 
1978 and from January 1981 to May 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In April 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In November 2003, 
the Board remanded the claim for additional evidentiary 
development, and the case has now been returned to the Board 
for further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran is service connected for residuals of a right 
distal radius fracture with avulsion of ulnar styloid, 
postoperative, with traumatic arthritis, and is assigned a 
rating of 30 percent under 38 C.F.R. § 4.71a, Diagnostic 
Codes (DCs) 5010 and 5215.  He contends that his service-
connected condition is worse than it is currently rated.

The veteran fractured his distal radius with avulsion of 
ulnar styloid during basic training exercise in July 1976.  
He underwent closed reduction.  Following VA examination in 
January 2001 which showed full range of motion, strength, 
sensation, and grip, service connection was established for 
the veteran's right wrist disorder, and a 10 percent rating 
was assigned.  The 10 percent rating was confirmed and 
continued in 1997.  However, following additional right wrist 
complaints and diagnosis of traumatic arthritis of the right 
distal radioulnar junction and partial subluxation of the 
distal ulna with injury to the ulnar styloid and ulnar 
collateral ligament upon VA exam in July 1997, the right 
wrist disability rating was increased to 30 percent, 
effective August 26, 1996.  

Additional VA treatment records reflect additional right 
wrist surgeries were performed, to include a right ulnar 
shortening and partial removal of the ulna in 1998 and an 
arthroscopy in 2001.  These records also show that the 
veteran was seen intermittently from 2002 through 2004 for 
wrist complaints.  His treatment included physical therapy 
and wrist splints.  When examined by VA in June 2005, hand 
strength and dexterity were described as normal.  There was, 
however, limitation of motion with pain upon wrist range of 
motion testing.  The examiner noted that the effects of the 
wrist problem on daily activities such as shopping, exercise, 
feeding, bathing, and grooming were severe.  The wrist injury 
prevented him from participating in sports.  Subsequently 
dated VA records show that the veteran was seen in June 2006 
for splints due to carpal tunnel syndrome of both wrists.  VA 
treatment records also reflect that he continues to receive 
various medical prescriptions for his complaints.  Full 
findings concerning the extent of limitation of motion, 
however, have not been set out since recent treatment.

The veteran's representative submitted a June 2008 statement 
in which it was asserted that the veteran continued to be 
seen at the VA medical facility in Fayetteville, Arkansas, 
for right wrist impairment with splint.  It was also reported 
that the veteran took narcotic pain killers for his wrist 
pain which caused severe depression.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Additionally, in light of the recent Court of Appeals for 
Veteran's Claims decision in Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the RO/AMC should take this opportunity to 
provide further notice to the veteran.

Finally, on remand the RO/AMC should ask the veteran to 
identify all medical care providers that have treated him for 
his right wrist since 2006, and ensure that his complete 
treatment records from Fayetteville, Arkansas VA medical 
facility are obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

2.  Ask the veteran to identify all 
medical care providers (VA and private) 
that have treated him for his right wrist 
since June 2006, and make arrangements to 
obtain these records.  

3. Thereafter, schedule the veteran for 
an appropriate VA examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination. All necessary 
tests, including X-rays if indicated, 
should be conducted.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected right wrist fracture.

The examiner should specifically document 
whether there is any ankylosis of the 
wrist.

The examiner should conduct range of 
motion testing of the right wrist, 
including dorsiflexion and palmar 
flexion.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
wrist is used repeatedly, to include hand 
weakness if related to the wrist 
disorder.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  Finally, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




